Citation Nr: 1032753	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating for paranoid schizophrenia in excess 
of 50 percent prior to March 19, 2007. 

2.  Entitlement to a rating for paranoid schizophrenia in excess 
of 70 percent since March 19, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1945 to August 1948.  

This matter comes before the Board of Veterans' Appeals (Board) 
from 
An October 2007 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued a 50 percent 
rating for the Veteran's service-connected psychiatric disorder 
(his only service-connected disorder).  

The Veteran appealed an August 2008 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected psychiatric disability 
(TDIU rating).  A March 2010 rating decision granted a TDIU 
rating, effective December 7, 2009.  This constituted a complete 
grant of that benefit, which was then on appeal.  However, the 
Veteran had not filed a Notice of Disagreement (NOD) as to the 
effective date of the TDIU rating and, so that matter is not 
before the Board. 

A November 2008 rating decision granted an increase in the 50 
percent rating for the service-connected psychiatric disorder to 
70 percent, effective March 19, 2007.  

In a February 2010 stated the Veteran appears to have set forth 
claims for service connection for multiple disabilities.  These 
matters have not been adjudicated by the RO and, so, the Board 
does not have jurisdiction and they are referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since filing his claim for an increased rating and prior to 
March 19, 2007, the Veteran's service-connected psychiatric 
disorder has been manifested by only occasional depression, no 
have suicidal or homicidal ideation, he did not take anti-
psychotic medication, had essentially good family relationships, 
and had only nonintrusive hypnogogic hallucinations but no waking 
auditory hallucinations or other florid psychotic symptoms; he 
also had no impaired impulse control, disorientation or neglect 
of personal appearance and hygiene. 

2.  Since March 19, 2007, the Veteran's service connection 
psychiatric disorder has been manifested by episodes of 
depression with impaired mood and, when not taking medication, 
transient hallucinations, and suicidal ideation but no suicidal 
or homicidal plans or intent, but no obsessional and ritualistic 
behavior or inappropriate behavior, grossly impairment in thought 
processes or communication; persistent delusions or 
hallucinations; persistence of being a danger of hurting himself 
or others or significant memory loss. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
paranoid schizophrenia prior to March 19, 2007, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9203 (2009). 

2. The criteria for a rating in excess of 70 percent for paranoid 
schizophrenia since March 19, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9203 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay evidence 
of increased severity and the impact thereof on employment to 
substantiate the claim; and providing examples of types of 
medical or lay evidence that may be submitted, or that VA can be 
asked to obtain, which are relevant to establishing an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd 
in part by Vazquez-Flores v. Shineki, No. 2008-7150, slip op. 
(Fed.Cir. Sept. 4, 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in March 2007.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity.  He was informed that VA 
would obtain VA records and records of other Federal agencies, 
and that private medical records could be submitted or VA could 
be authorized to obtain such records.  That letter also informed 
the Veteran of how disability ratings and effective dates were 
established, in compliance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran declined an opportunity to testify in support 
of his claim.  

The RO has obtained the Veteran's service treatment records and 
VA treatment records.  There is no indication that there are any 
private clinical records relevant to this claim.  

The Veteran was afforded a VA rating examination in August 2007s 
which is sufficient for rating purposes.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).   Although the 
Veteran's service representative has requested an up-to-date 
rating examination because of the passage of three years since 
the last examination, the VA outpatient treatment records 
indicate that there has been significant change in the severity 
of the service-connected psychiatric disorder.  So, another 
examination at this time would not be fruitful.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

A January 2006 VA outpatient treatment (VAOPT) record shows that 
the Veteran was coping with the March 2005 death of his wife and 
the death of his aunt.  He enjoyed singing in a choir and was 
sleeping well with his medication.  He felt depressed at times 
but used good coping skills.  His Global Assessment of 
Functioning (GAF) score was 45.  In May 2006 it was noted that 
his sleeping was fair.  He denied having suicidal or homicidal 
ideation as well as auditory hallucinations.  His GAF score was 
45.  In August 2006 he reported sleeping about 5 hours nightly.  
He sometimes heard a voice as he was falling asleep but denied 
hearing them at other times.  His hypnogogic hallucinations were 
not intrusive.   He was not currently on anti-psychotic 
medication.  His GAF score was 45.  In November 2006 he had 
depression but not for days or weeks but only for a few hours.  
He slept poorly at night due to a cough.  There was tension 
between he and his unemployed grandson but he was close to his 
daughter and grandchildren, and saw them frequently.  He also had 
a girlfriend.  
A March 19, 2007, VAOPT record shows that the Veteran complained 
of intrusive thoughts of an incident during service "all the 
time."  He avoided things on TV that reminded him of it.  He 
described vigilance and an exaggerated startle reaction.  He was 
not currently depressed and enjoyed singing in a choir.  He slept 
5 hours nightly.  His energy was decreased.  On mental status 
examination he had good grooming and was alert.  He was 
cooperative and made good eye contact.  His speech was normal in 
rate and rhythm.  His mood was a little better than in the past.  
His affect was mildly reactive.  He denied suicidal and homicidal 
ideation as well as auditory and visual hallucinations and 
persecutory ideation.  His thought process was logical and goal-
directed.  His insight was fair and his judgment was intact.  He 
was grossly oriented.  His GAF score was 45.  In July 2007 he 
reported being depressed part of each day.  He was no anhedonic 
but, rather, enjoyed singing in a choir and taking daily walks.  
He had no suicidal ideation.  On mental status examination he was 
well groomed and alert.  He was cooperative and made good eye 
contact.  His speech was normal in rate and rhythm.  His mood was 
low part of every day.  His affect was mild reactive.  He denied 
suicidal, homicidal, and persecutory ideation as well as auditory 
and visual hallucinations.  His thought processes were logical 
and goal-directed.  His insight was fair and his judgment was 
intact.  He was grossly oriented.  His GAF score was 45.  

On VA psychiatric examination in August 2007 the Veteran's claim 
file was reviewed.  It was noted that the Veteran received VA 
outpatient treatment for a psychiatric disorder but had not been 
hospitalized for a psychiatric disorder.  It was noted that there 
had been some stabilization in his psychiatric disorder and took 
medication for it, which had helped to stabilize the condition, 
but had not had group or individual psychotherapy.  It was 
reported that his paranoid schizophrenia did not appear to be 
clinically active because he had no hallucinations, delusions or 
a formal thought disorder.  He had some sad moods with some 
crying spells, as well as a sense of hopelessness.  He slept 4 
hours nightly and walked daily.  His self-esteem was adequate and 
he had no suicidal or homicidal ideation.  He reported that his 
symptoms occurred several times for several hours with moderate 
intensity.  He rated the symptoms as being the same when he was 
examined three years earlier.  He had recurrent thoughts of 
physical abuse he had received during service but did not endorse 
any other specific posttraumatic stress disorder (PTSD) symptoms.  

At the time of the Veteran's formal mental status examination he 
was clean and neatly groomed.  His psychomotor activity was 
unremarkable.  His speech was spontaneous and soft or whispered.  
He was cooperative.  His affect was constricted and his mood was 
depressed.  He was easily distracted.  He was not able to perform 
serial 7's and was unable to spell a word both forward and 
backward.  He was oriented as to place and person but not as to 
time.  As to his though processes, he had a paucity of ideas.  
With respect to his thought content, he had ruminations.  He had 
no delusions.  His judgment was such that he understood the 
outcome of behavior.  He had insight into the fact that he had a 
problem.  He had sleep impairment, sleeping only 4 hours nightly.  
He had no hallucinations.  His behavior was not inappropriate.   
He interpreted proverbs appropriately.  He had no obsessive or 
ritualistic behavior or panic attacks.  He had no homicidal or 
suicidal thoughts.  His impulse control was good.  He had not had 
any episodes of violence.  As to activities of daily living, he 
was able to maintain minimum personal hygiene.  He had no 
problems grooming, feeding himself, dressing or undressing.  He 
had slight problems performing household chores, shopping, 
traveling, driving, and as to recreational activities.  He had 
moderate problems engaging in sports and exercise.  His remote, 
recent, and immediate memory were mildly impaired.  He could 
prudently handle his VA payments and pay his bills.  He could 
manage his financial affairs.  He was not currently employed and 
war retired by reason of age or duration of work.  The diagnosis 
was a depressive disorder, not otherwise specified.  His Global 
Assessment of Functioning was 55.  His schizophrenia did not 
appear to be currently active and he now appeared to have a mood 
disorder.  He did not have total occupational and social 
impairment due to a mental disorder's signs and symptoms.  He did 
have symptoms resulting in deficiencies in areas such as 
judgment, thinking, family relations, work, mood or schooling.  
With respect to thinking, he had some problems with his memory 
and a small concentration problem.  As to family relations, he 
had some sadness as the passing of his wife but enjoyed church 
choir on Sundays.  As to work he had retired due to old age and 
as to his mood, he had sadness and hopelessness associated with 
depression.  

An October 2007 VAOPT record reflects that on mental status 
examination the Veteran was unshaven but alert.  He was 
cooperative and made good eye contact.  His speech was normal in 
rate and rhythm.  His mood was overall "pretty good."  His 
affect was mild reactive.  He denied suicidal, homicidal, and 
persecutory ideation as well as auditory and visual 
hallucinations.  His thought processes were logical and goal-
directed.  His insight was fair and his judgment was intact.  He 
was grossly oriented.  His GAF score was 45.  In November 2007 he 
was cooperative and made good eye contact.  His speech was normal 
in rate and rhythm.  His mood was overall "pretty good."  His 
affect was reactive.  He denied suicidal, homicidal, and 
persecutory ideation as well as auditory and visual 
hallucinations.  His thought processes were logical and goal-
directed.  His insight was fair and his judgment was intact.  He 
was grossly oriented.  His GAF score was 45.  It was noted that 
he had no psychotic symptoms but appeared to have PTSD.  In March 
2008 he noted improvement in his depression since an increase in 
medication dosage.  He denied periods of prolonged sadness and 
had an improved interest in normal activities.  He had difficulty 
sleeping due to frequent urination.  Later that month, on mental 
status examination, he was cooperative and made good eye contact.  
His speech was normal in rate and rhythm.  His mood was fair.  He 
denied suicidal and homicidal ideation as well as auditory and 
visual hallucinations but at times thought he saw something in 
his peripheral vision.  His thought processes were logical and 
goal-directed.  His insight was fair and his judgment was intact.  
He was grossly oriented.  His GAF score was 45.  

An August 2009 VAOPT record shows that the Veteran felt stressed 
due to the circumstances of living with his grandson.  He had no 
psychotic symptoms.  On mental status examination, he was 
cooperative and made good eye contact.  His speech was normal in 
rate and rhythm.  His mood was fair.  He denied suicidal and 
homicidal ideation as well as auditory and visual hallucinations.  
His thought processes were logical and goal-directed.  His 
insight was fair and his judgment was intact.  He was grossly 
oriented.  His GAF score was 45.  In January 2009, on mental 
status examination he was alert and cooperative and made good eye 
contact.  His speech was normal in rate and rhythm.  As to his 
mood, he was "doing pretty good."  He denied suicidal and 
homicidal ideation as well as auditory and visual hallucinations.  
His thought processes were logical and goal-directed.  His 
insight was fair and his judgment was intact.  He was grossly 
oriented.  His GAF score was 45. 

A July 2009 VAOPT record shows that the Veteran complained of 
much worse depression.  He admitted having passive suicidal 
ideation but denied any active plans.  On mental status 
examination he was alert and cooperative and made good eye 
contact.  His speech was normal in rate and rhythm.  As to his 
mood, he sometimes felt like he wanted to die.  His affect was 
mildly constricted.  He denied auditory and visual 
hallucinations.  His thought processes were logical and goal-
directed.  His insight and his judgment were limited.  He was 
grossly oriented.  His GAF score was 45. 

A September 2009 VAOPT record shows that the Veteran reported 
having had visual hallucinations for the past few days, occurring 
day or night.  His daughter was now giving him his medications 
and she suspected that before that he had not been taking his 
medications as often.  He lived alone but his daughter visited 
him often.  In December 2009 the Veteran reported not having had 
any hallucinations in the past couple of months.  Currently, his 
mood was now good.  He had been depressed for perhaps 2 days in 
the past 2 weeks.  He denied that he had lost interest in 
activities.  On mental status examination he was alert and 
cooperative and made good eye contact.  His speech was normal in 
rate and rhythm.  As to his mood, he reported that he now felt 
pretty good, but sometimes felt disgusted and depressed.  His 
affect was moderately constricted.  He denied having suicidal or 
homicidal ideation or auditory or visual hallucinations in a 
couple of months.  His thought processes were logical and goal-
directed.  His insight was limited to poor and his judgment was 
fair to limited.  He was grossly oriented.  His GAF score was 45. 

A March 2010 VAOPT records shows that the Veteran was taking his 
medication regularly.  He denied having any hallucinations or 
psychotic thinking since his last visit.  He continued to feel 
depressed and felt that he was depressed more than he was not.  
He had a poor appetite.  On mental status examination he was 
alert and cooperative.  He made good eye contact.  His speech was 
normal in rate and rhythm.  His mood was sometimes satisfactory 
but sometimes depressed.  His affect was moderately constricted.  
He denied having suicidal or homicidal ideation or auditory or 
visual hallucinations.  His thought processes were logical and 
goal-directed.  His insight was limited to poor and his judgment 
was fair to limited.  He was grossly oriented.  His GAF score was 
45. 

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, under separate Diagnostic Codes (DCs), based 
on average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Disabilities are viewed and examination reports are interpreted 
historically, reconciling the information into a consistent 
picture accurately reflecting all elements of the disability.  
38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more 
nearly approximates the criteria therefor.  38 C.F.R. § 4.7.  
Disorders may not show all the findings specified for a 
particular rating, especially with the more fully described 
grades of disabilities but coordination of ratings with 
functional impairment is required.  38 C.F.R. § 4.21.  

Generally, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the 
frequency, severity, and duration of psychiatric symptoms as well 
as the length and capacity for adjustment during periods of 
remission.  While consideration is given to the extent of social 
impairment, a psychiatric rating will not be assigned solely on 
the basis of social impairment.  

38 C.F.R. § 4.130 provides that paranoid schizophrenia, 
Diagnostic Code 9203, as well as PTSD, Diagnostic Code 9411, are 
rated under a General Rating Formula for Evaluating Psychiatric 
Disorders, under Diagnostic Code 9440, which, in turn, provides 
that occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, warrants 
a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, warrants a 100 percent 
rating. 

Analysis

The Veteran's claim for an increased rating was received in 
February 15, 2007, and, so, the time period which is relevant for 
adjudicating this increased rating claim is from February 17, 
2006, one year before the claim was filed, until the present.  
See generally Hart, 21 Vet. App. 505.  

A GAF score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  

A GAF score of 41 to 50 indicates that the examinee has serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work).  Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM- IV).  

Paranoid schizophrenia, rated 50 percent disabling Prior to March 
19, 2007

Prior to March 19, 2007, the Veteran's GAF score of 45.  This has 
consistently been the GAF score reported for the Veteran, even 
after the assignment of a 70 percent disability rating.  While 
the GAF score of 45 is consistent with serious symptoms and 
impairment, the other evidence of record simply does not show 
that he had the level of impairment which warranted a 70 percent 
rating.  Specifically, he did not have suicidal or homicidal 
ideation, obsessional rituals or impaired speech.  He had only 
occasional depression, did not take anti-psychotic medication and 
maintained a good relationship with his daughter and 
grandchildren, with the exception of some tension between he and 
a grandson.  He had only hypnogogic hallucinations which were not 
intrusive and otherwise denied having waking auditory 
hallucinations.  Also, he had no anhedonia, since he enjoyed 
singing in a choir and, with the use of medication, he slept 
well. 

The Veteran did not have impaired impulse control, disorientation 
or neglect of personal appearance and hygiene. 

Accordingly, prior to March 19, 2007, the Veteran's service-
connected psychiatric disorder has not more closely approximated 
the schedular rating criteria for a 70 percent disability rating.  

This being the case, the claim for a rating in excess of 50 
percent prior to March 19, 2007, must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Paranoid schizophrenia, rated 70 percent disabling since March 
19, 2007

The evidence since March 19, 2007, shows that while the Veteran 
has had episodic symptoms of a psychotic nature, particularly 
hallucinations, these occurred only during a brief interval when 
he was not compliant with his pharmacological regimen.  
Otherwise, there has been no significant disorientation, no 
persistent delusions or hallucinations, and no grossly 
inappropriate behavior.  While he has had some suicidal ideation, 
he has not been a danger to either himself or others.  Further, 
he has been able to maintain more than a minimal standard of 
personal hygiene.  Although he has had more frequent and severe 
episodes of depression, he has not lost interest in normal 
activities and has continued to have close family relationships. 

Moreover, the Veteran's consistent GAF score of 45 is consistent 
with his having no more than serious symptom and impairment which 
is consistent with no more than the current 70 percent disability 
rating.  

Accordingly, since March 19, 2007, the Veteran's service-
connected psychiatric disorder has not more closely approximated 
the schedular rating criteria for a 100 percent disability 
rating.  

This being the case, the claim for a rating in excess of 70 
percent since March 19, 2007, must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

In conclusion, the Board finds that since the claim for an 
increased was filed in February 2007 the service-connected 
psychiatric disability it has been no more than 50 percent 
disabling prior to March 19, 2007, and no more than 70 percent 
disabling since then.  So, the ratings cannot be further "staged" 
because this represents the greatest level of functional 
impairment attributable to this condition during that time 
period.  Hart, Id.   

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, but not from referring the case for that purpose.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence presents such an exceptional disability picture 
that the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing the 
level of severity and symptomatology of the service-connected 
disability with the established criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
rating is adequate and no referral to an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).  In reaching this 
conclusion the Board also notes that the Veteran has not been 
hospitalization for psychiatric purposes in recent years.  His 
current level of occupational impairment due solely to his 
service-connected psychiatric disability is also contemplated in 
the current rating.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating for paranoid schizophrenia in excess of 50 percent prior 
to March 19, 2007, is denied. 

A rating for paranoid schizophrenia in excess of 70 percent since 
March 19, 2007, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


